NIX, Presiding Judge:
This is an original proceedings in which-the petitioner James B. Miller, seeks a writ of habeas corpus to compel the prison: authorities to give him credit on his prison sentence for the time spent while on bail. Petitioner relies on the authority of certain-federal court cases: United States ex rel. Binion v. O’Brien, 273 F.2d 495 (C.C.A. 3rd) ; and United States ex rel. Binion v. United States Marshall for District of Nev., 188 F.Supp. 905 (D.C.Nev.).
Petitioner has misunderstood the-rules of law pronounced in said cases, as they are not authority for the proposition that time on bail is creditable, even under federal rules, on a sentence of imprisonment.
8 C.J.S., Baii, § 31, states: One on bail, while continuing to be subject to the jurisdiction of the court in which his causé-is pending, is in the custody of his sureties- and is not in the custody of state authorities in any sense which would entitle him to> credit for such time on his prison sentence,. *279and it is immaterial whether such time on ‘bail was before or after conviction.
Therefore, it is the opinion of this Court that there is no merit to this cause, and the .relief prayed for is denied.
BUSSEY and BRETT, JJ., concur.